Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose that particular full face respirator mask of claim 1, in particular: wherein the maximum width between said first engaging holes of said upper connectors along a transverse direction transverse to the front-rear direction is defined as W1, and a width of said at least one protruding plate along the transverse direction is defined as W2, the ratio of W2 to W1 having a range of 6% to 28%.
The prior art of record does not disclose that particular full face respirator mask of claim 6, in particular: wherein the maximum width between said first engaging holes of said upper connectors along a transverse direction transverse to the front-rear direction is defined as W1, said at least one protruding plate including a plurality of protruding plates extending rearwardly from said top part along the front-rear direction and spaced apart from each other along the transverse direction, the sum of the widths of said protruding plates along the transverse direction being smaller than 6 cm, the ratio of the sum of the widths of said protruding plates to the maximum width between said first engaging holes having a range of 6% to 28%.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE L WOODWARD whose telephone number is (571)270-1479. The examiner can normally be reached Monday - Friday 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENDRA CARTER can be reached on (571)272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785